McFadden, Presiding Judge.
*82In Withers v. Schroeder , 304 Ga. 394, 819 S.E.2d 49 (2018), the Supreme Court of Georgia reversed in part our previous decision in Schroeder v. DeKalb County , 341 Ga. App. 748, 802 S.E.2d 277 (2017). The Court ruled that defendants Chief Judge Nelly Withers of the former DeKalb County Recorder's Court and Troy Thompson, who was the court administrator of that court, were entitled to judicial immunity and quasi-judicial immunity in Bobby Schroeder's lawsuit against them and others, and that the lawsuit could not move forward against Withers and Thompson in their individual capacities. Withers , 304 Ga. at 394, 819 S.E.2d 49.
The Supreme Court did not address our holdings that the trial court properly dismissed Schroeder's state law claims against the county and the defendants in their official capacities because his ante litem notice was untimely, 341 Ga. app. at 750-751 (2), 802 S.E.2d 277 ; that the trial court erred by dismissing his state law claims against the John Doe defendants in their individual capacities, 341 Ga. App. at 751-752 (3), 802 S.E.2d 277 ; see also Withers , 304 Ga. at 400 n. 9, 819 S.E.2d 49 ; that Schroeder abandoned any *83claim of error pertaining to the trial court's dismissal of any 42 USC § 1983 claims against the John Doe defendants, 341 Ga. App. at 754 (5) (a), 802 S.E.2d 277 ; and that the trial court erred by dismissing his 42 USC § 1983 claim against the county. 341 Ga. App. at 754-755 (4) (b), 802 S.E.2d 277. Because those holdings are consistent with the Supreme Court's opinion, they become binding upon the return of the remittitur. Shadix v. Carroll County , 274 Ga. 560, 563 (1), (554 S.E.2d 465) (2001).
Accordingly, we adopt the judgment of the Supreme Court of Georgia as our own, affirm the trial court's grant of the motion for judgment on the pleadings to Withers and Thompson in their individual capacities, and remand the case for further proceedings consistent with the opinion of our Supreme Court.
Judgment affirmed in part and reversed in part.
Gobeil and Coomer, JJ., concur.